ClaeksoN, J.
The plaintiff contends that the $75,000 was placed with the Central Bank and Trust Company under an agreement that said sum was to meet certain specific obligations of said Meadows Eealty Company, and that the bank had knowledge of this fact, and that their deposit was what is known in law as a deposit for a specific purpose, and consequently are entitled to a preference against the assets now in the hands of the Commissioner of Banks.
The defendant contends, on the other hand, that, in order for a trust to attach to the assets now in the hands of the liquidating agent, the funds or a part of the funds belonging to the plaintiff must exist in the hands of the liquidating agent, upon which the trust can attach, in older that equity may return to its rightful owner that which actually belongs to him, and that no such funds remain in the receiver’s hands.
The plaintiff contends that defendants’ contention is a misconception of what the plaintiff is seeking in this case. “He is not trying to locate a fund upon which he can impress a trust. He is seeking to have his claim awarded a preference over the claims of unsecured creditors as in law and equity he is entitled to have.”
This case is governed by Parker v. Trust Co., 202 N. C., 230, and Flack v. Hood, Comr., ante, 337. The judgment of the court below is
Affirmed.